t c memo united_states tax_court robert anson petitioner v commissioner of internal revenue respondent docket no 14484-09l filed date robert anson pro_se shawna a early for respondent memorandum findings_of_fact and opinion gustafson judge this case is an appeal by petitioner robert anson pursuant to sec_6330 asking this court to restrain the internal_revenue_service irs from levying to 1except as otherwise noted all citations of sections refer to the internal_revenue_code u s c and all citations of rules refer to the tax_court rules_of_practice and procedure collect mr anson’s unpaid civil_tax_penalties for the year sec_2002 and the case is currently before the court on mr anson’s motion to restrain assessment or collection and to order refund of amount collected filed date and respondent’s motion to dismiss for lack of jurisdiction filed date the principal issue for decision is whether the irs mailed its notice_of_levy to mr anson’s last-known address in compliance with sec_6330 for the reasons explained below we will deny mr anson’s motion and grant respondent’s motion findings_of_fact at the time he filed his petition mr anson resided in new york mr anson’s residence and mailing address as of the beginning of mr anson resided in an apartment in a complex that included units in buildings not all the buildings are visible from the main road the mailing addresses for all units had the same street and number and the addresses were differentiated only by an apartment number that consisted of a letter of the alphabet indicating a building and a number indicating a specific apartment in early mr anson was in apartment f-5 sometime in 2008--we cannot determine the day or even the month--mr anson moved to apartment p-13 in a different building on the opposite side of the complex notice of mr anson’s address as of early irs records reflected the old apartment f-5 address as mr anson’s address mr anson admits that he did not notify the irs of any change in his address before date mr anson alleges instead that on date he submitted to the u s postal service usps a form_3575 official mail forwarding change_of address order noting the change from apartment f-5 to apartment p-13 however on the evidence before us we find that he did not submit this form to the usps the irs levy in date the irs assessed against mr anson income_tax and related liabilities totaling dollar_figure for taxable_year in date the irs assessed against mr anson a dollar_figure penalty for the year and in date the irs assessed against him a penalty of dollar_figure for the year the liabilities were unpaid as of date on date the irs sent to mr anson by certified mail at the apartment f-5 address a letter final notice notice_of_intent_to_levy and notice of your right to a hearing the notice_of_intent_to_levy listed the liabilities for taxes and and penalties it advised mr anson of his right to request a hearing within days ie by date and it enclosed the form request for a collection_due_process or equivalent_hearing on which he could do so on date the usps returned the notice_of_intent_to_levy to the irs and the envelope indicates it was returned as unclaimed refused after notices had been left for the addressee on april and because mr anson did not request a collection_due_process cdp hearing the irs did not issue a notice_of_determination pursuant to sec_6330 but instead proceeded to levy against mr anson to satisfy the liabilities on date the irs issued to m t bank a 2the penalties for both and were assessed pursuant to sec_6702 which imposes a penalty for filing a frivolous tax_return sec_6702 was amended by the tax relief and health care act of publaw_109_432 div a sec_407 120_stat_2960 by which the penalty increased from dollar_figure to dollar_figure the filing dates of mr anson’ sec_2002 and returns presumably straddled the effective date of the amendment mr anson’s income_tax_liability was not assessed until date ie more than a year after the penalty assessment in date and was therefore not included in the date levy notice at issue here form 688-a notice_of_levy directing the bank to surrender funds from mr anson’s accounts to pay the and penalties and it sent a copy of the notice to mr anson at the new apartment p-13 address tax_court proceedings mr anson received his copy of the notice_of_levy to m t bank and on date he filed his petition commencing this case he attached to the petition a copy of the notice issued to m t bank and alleged that respondent has failed to mail to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing as required by sec_6330 before issuing these levies with his petition mr anson filed a motion to restrain assessment or collection and to order refund of amount collected arguing that he had been deprived of his right to a cdp hearing and that the irs should be ordered to withdraw the notice_of_levy and to refund any amounts it had obtained pursuant to levy 3the record does not show exactly how the irs had become aware of the new apartment p-13 address by date more than a year after it issued the date notice_of_levy on april and date the irs issued to mr anson two notices of federal_tax_lien and mailed them to the old apartment f-5 address in response mr anson submitted to the irs in date a form requesting a cdp hearing and on that form he used the new apartment p-13 address mr anson has stipulated that it was by this form that r espondent was first notified indirectly in writing of his change to the new apartment p-13 address respondent opposed the motion and filed his own motion to dismiss for lack of jurisdiction in which he asserted that the irs had issued to mr anson a final notice_of_intent_to_levy respondent attached to his opposition the notice dated date mr anson then opposed respondent’s motion with his allegation that the notice had been sent to the wrong address and that he had given the usps a notice of change_of address on date the court ordered an evidentiary hearing on the parties’ cross-motions the hearing took place in new york city on date the parties submitted a stipulation and mr anson testified and offered additional documentary_evidence i collection review procedure opinion when a taxpayer fails to pay any federal tax_liability within days of notice_and_demand the irs may collect the unpaid tax by levy on the taxpayer’s property pursuant to sec_6331 however before the irs may proceed with that levy the taxpayer is entitled to administrative and judicial review sec_6330 provides no levy may be made on any property or right to property of any person unless the secretary has notified such person in writing of their right to a hearing under this section before such levy is made the manner in which that notice is to be delivered to the taxpayer is set out in sec_6330 which provides the notice required under paragraph shall be-- a given in person b left at the dwelling or usual place of business of such person or c sent by certified or registered mail return receipt requested to such person’s last_known_address not less than days before the day of the first levy with respect to the amount of the unpaid tax for the taxable_period emphasis added the regulations provide that in general a taxpayer’s last_known_address is the address that appears on the taxpayer’s most recently filed and properly processed federal tax_return unless the internal_revenue_service irs is given clear and concise notification of a different address sec_301 a proced admin regs this definition applies to levy notices see id sec_301_6212-2 if in response to such a notice the taxpayer makes a timely request for a cdp hearing then administrative review is carried out by way of a hearing before the office of appeals under sec_6330 and c which culminates in the issuance of a determination by an appeals officer sec_6330 if the taxpayer is dissatisfied with that determination he can appeal that determination to the tax_court under sec_6330 ii tax_court jurisdiction a cdp appeals jurisdiction to review a proposed levy in a cdp appeal is conferred on the tax_court by sec_6330 only when a taxpayer appeal s such determination emphasis added that is for the tax_court to have jurisdiction under sec_6330 the office of appeals must first issue a determination under sec_6330 for appeals to issue a determination the taxpayer must first timely request a cdp hearing under sec_6330 and for the taxpayer to timely request a cdp hearing the irs must first issue a final notice_of_intent_to_levy under sec_6330 any failure in that chain ordinarily deprives the tax_court of cdp jurisdiction in particular if the irs fails to issue a valid final notice_of_intent_to_levy as mr anson contends happened here then there can be no cdp hearing and no determination and the tax_court lacks jurisdiction see buffano v commissioner tcmemo_2007_32 a final notice_of_intent_to_levy not sent to the last_known_address is invalid and requires dismissal for lack of jurisdiction or if the irs does issue a valid final notice but the taxpayer fails to timely request a cdp hearing as the irs contends happened here then there can be no cdp hearing and no determination and the tax_court lacks jurisdiction see 114_tc_492 thus the parties’ competing contentions yield the same conclusion ie that the court lacks jurisdiction but for different reasons--and with different results if we lack jurisdiction and dismiss the petition because the irs failed to issue a valid final notice as mr anson contends then the irs cannot proceed with collection on the basis of that notice but if we lack jurisdiction and dismiss the petition because the taxpayer failed to timely request a hearing after the irs gave due notice of his right to a hearing as the irs contends then the dismissal is no impediment to the irs’s proceeding with the collection action that the taxpayer failed to timely challenge b enjoining collection action mr anson asks us to enjoin the irs’s further collection by levy because he contends he has been deprived of the cdp hearing that should have preceded any levy although sec_7421 a --the anti-injunction act--provides generally that no suit for the purpose of restraining the assessment or collection of any_tax shall be maintained in any court by any person the cdp provisions do include an exception to that general_rule sec_6330 provides that-- if a hearing is requested under subsection a b the levy actions which are the subject of the requested hearing shall be suspended for the period during which such hearing and appeals therein are pending notwithstanding the provisions of sec_7421 the anti-injunction_act the beginning of a levy or proceeding during the time the suspension under this paragraph is in force may be enjoined by a proceeding in the proper court including the tax_court the tax_court shall have no jurisdiction under this paragraph to enjoin any_action or proceeding unless a timely appeal has been filed under subsection d and then only in respect of the unpaid tax or proposed levy to which the determination being appealed relates emphasis added as the underscored language indicates however the exception is limited to circumstances in which the taxpayer requested a hearing under subsection a b ie during the 30-day period after the final notice_of_intent_to_levy and the tax_court has no jurisdiction unless the taxpayer filed a timely appeal under subsection d ie within days of a determination that motion will therefore be denied iii the validity of the final notice sec_6330 requires in pertinent part that a final notice_of_levy be sent to the taxpayer’s last_known_address the parties have stipulated that before date mr anson’s last_known_address was the old apartment f-5 address therefore unless something occurred to change mr anson’s last_known_address the final notice_of_levy was sent to the correct address and was valid and this case must be dismissed on the grounds that because he failed to timely request a hearing there is no determination conferring jurisdiction on this court and the irs may proceed with collection mr anson contends that he took action that changed his last_known_address and as the petitioner he bears the burden_of_proof on this contention see rule a in particular mr anson alleges that on date he submitted to the u s postal service a change-of-address notice and that the irs thereby received notice of the change to make this argument he invokes a section of the regulations that provides the irs will update taxpayer addresses maintained in irs records by referring to data accumulated and maintained in the united_states postal service usps national change_of address database that retains change_of address information for thirty-six months ncoa database except as provided in paragraph b ii of this section if the taxpayer's name and last_known_address in irs records match the taxpayer's name and old mailing address contained in the ncoa database the new address in the ncoa database is the taxpayer's last_known_address unless the irs is given clear and concise notification of a different address sec_301_6212-2 proced admin regs for purposes of respondent’s motion we assume arguendo that a postal change-of-address notice submitted to the usps on date could and should have been processed by the usps obtained by the irs and incorporated into the irs’s records in time to have been used for a final notice_of_levy issued sixteen days later on date however we have found that mr anson 4this assumption is problematic see graham v commissioner tcmemo_2008_129 the treasury_decision accompanying this regulation explains that the irs will receive weekly updates of the ncoa database and will update its copy of the full ncoa database with the most recent changes of address in the weekly update t d 2001_1_cb_899 however there continued did not submit a change-of-address notice to the usps as he alleged because the evidence does not support and in some respects contradicts this allegation the copy of the notice of change_of address that mr anson offered into evidence bears no acknowledgment of receipt or processing by the usps and the usps has no record of the alleged change_of address the usps did not forward the final notice_of_levy to mr anson’s new apartment p-13 address on date--more than two months after the supposed change_of address--mr anson signed a petition in another tax_court case docket no 15651-08l on which he gave the old apartment f-5 address he continued to use that address in that case until date in one of his submissions in this case mr anson stated in the month of april of petitioner was in the process of moving emphasis added from apartment f-5 to apartment p-13 this description is not consistent with a change_of address effected as of date and suggests that mr anson should have continued may be a delay of up to or weeks from the date a taxpayer notifies the usps that his or her change_of address is effective and the time the new address is posted to the irs’s automated master_file id been aware of the two usps certified mail notices left april and it appears that mr anson’s move to apartment p-13 was not completed by date and perhaps not for some months thereafter and we find that he did not give a change-of-address notice to the usps at that time consequently the irs’s use of the old apartment f-5 address on the final notice_of_levy was proper mr anson failed to timely request a cdp hearing and no determination ever issued that would give us jurisdiction to entertain mr anson’s appeal to reflect the foregoing an appropriate order of dismissal for lack of jurisdiction will be entered
